FILE COPY




                                  COURT OF APPEALS
                               SEVENTH DISTRICT OF TEXAS
                                      AMARILLO

                                               MANDATE
THE STATE OF TEXAS

         To the 320th District Court of Potter County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on October 8, 2014, the
cause upon appeal to revise or reverse your judgment between

Richard Zambrana

v.   No. 07-13-00058-CV         And    Trial Court No. 100555-D

City of Amarillo, Texas and Lori James, in her official capacity as Director of the Amarillo Civil
Service Commission

was determined and therein our said Court made its order in these words:

        Pursuant to the opinion of the Court dated Wednesday, October 8, 2014, it is ordered, adjudged
and decreed that the order of the trial court be reversed and this cause is remanded to the trial court.

         It is further ordered that appellees pay all costs in this behalf expended for which let execution
issue.

         It is further ordered that this decision be certified below for observance.

                                                     oOo

       WHEREFORE, WE COMMAND YOU to observe the order of said Court of Appeals for
the Seventh District of Texas, in this behalf, and in all things to have it duly recognized, obeyed
and executed.

        WITNESS, the Honorable Justices of our said Court, with the seal thereof annexed, at
the City of Amarillo on January 6, 2015.




                                                                    Vivian Long
                                                                    VIVIAN LONG, CLERK